In re: Patrick Mullen applying for writs of habeas corpus, prohibition, mandamus and certiorari.
Writ granted. Evidentiary hearing ordered on issue of whether the pleas of guilty were not made with understanding of the nature and consequences. (The trial court correctly rejected the applicant’s other claim of prejudice with regard to lack of information as to composition of grand jury venire.)
SANDERS, C. J. and MARCUS, J., dissent from the order, being of the opinion that the petitions are inadequate on their face to show a basis for relief.
SUMMERS, J., is of the opinion that the writ should not be granted. The plea of guilty is not shown by the allegations of the application to be involuntary or unin-telligently entered.